SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT
AND ESCROW INSTRUCTIONS

THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT AND ESCROW INSTRUCTIONS
(“Second Amendment”) is made and entered into as of this 4th day of May, 2011 by
and between BRYANT MOB MEDICAL COMPLEX, LLC, a Delaware limited liability
company (“Seller”); and G&E HC REIT II BRYANT MOB, LLC, a Delaware limited
liability company, its successors and assigns (“Buyer”).

Recitals

WHEREAS, Seller and Buyer are parties to that certain Purchase and Sale
Agreement and Escrow Instructions, dated as of April 20, 2011 (the “Original
Purchase Agreement”), as amended by a First Amendment To Purchase and Sale
Agreement and Escrow Instructions dated April 29, 2011 (collectively, the
“Purchase Agreement”);

WHEREAS, the Purchase Agreement automatically terminated on May 2, 2011 due to
the failure of Buyer to provide an Approval Notice pursuant to Section 3.5 of
the Purchase Agreement; and

WHEREAS, Seller and Buyer desire to reinstate and further amend the Purchase
Agreement as set forth below;

Agreement

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Seller and Buyer hereby agree as follows:

1. Recitals. The recitals set forth above are true and correct and are hereby
incorporated in their entirety. Capitalized terms not otherwise defined herein
shall have the meanings attributed to them in the Purchase Agreement.

2. Due Diligence Period. Notwithstanding anything to the contrary contained in
the Purchase Agreement, the parties hereby acknowledge and agree that the
definition of “Due Diligence Period” set forth in Section 3.2 of the Purchase
Agreement as “from the Effective Date until May 2, 2011 (such period being the
“Due Diligence Period”)” is hereby deleted and replaced with “from the Effective
Date until May 6, 2011 (such period being the “Due Diligence Period”).”
Notwithstanding anything to the contrary contained in the Purchase Agreement,
the parties shall cooperate using reasonable efforts to agree upon any matters
and/or documents contemplated under the Purchase Agreement to be agreed upon on
or prior to the expiration of the Due Diligence Period.

3. Title and Survey Objections. Notwithstanding anything to the contrary
contained in the Purchase Agreement, the parties hereby acknowledge and agree to
the following:

(a) The first sentence of Section 3.5 of the Original Purchase Agreement shall
be deleted in its entirety and replaced with the following: “At any time on or
before expiration of the Due Diligence Period, Buyer shall have the right to
approve or disapprove in Buyer’s sole and absolute discretion, title and survey
to the Property and zoning for the Property, by providing written notice to
Seller disapproving such matters for purposes of this Article 3 (“Disapproval
Notice”).”

(b) Section 2.3 of the Original Purchase Agreement shall be deleted in its
entirety and replaced with the following:

“2.3 Seller’s Right to Cure Title Objections. On or before Thursday, May 5,
2011, Seller shall notify Buyer in writing of Seller’s election to cure, at
Seller’s sole expense, any Title and Survey Objections received by Seller on or
before May 2, 2011 or Seller’s election, in its sole and absolute discretion,
not to cure such Title and Survey Objections (“Seller’s Response Notice”). Prior
to giving notice of an election not to cure such Title and Survey Objections,
Seller will consult with Buyer in an attempt to resolve such Title and Survey
Objections and if the same is reasonably susceptible of being resolved, will
cooperate with Buyer at no cost or expense to Seller except for time in
resolving such Title and Survey Objections. To the extent Buyer provides any
Title and Survey Objections on or after May 4, 2011, the Seller shall use its
reasonable efforts to provide Seller’s Response Notice with respect to said
Title and Survey Objections on or before noon Eastern time on Friday, May 6,
2011. If Seller notifies Buyer in accordance with the preceding sentences that
Seller is unable or unwilling to cure any of the Title and Survey Objections,
then Buyer may either terminate this Agreement (whereupon this Agreement shall
terminate and the parties shall have no further obligations to or recourse
against each other except for matters that expressly survive termination) or
proceed to Closing and accept title to the Property subject to the Title and
Survey Objections (except as otherwise set forth in this Agreement), without any
abatement of the Purchase Price, or any liability or obligation on the part of
Seller by reason of such Title and Survey Objections, except as otherwise set
forth in this Agreement. If Buyer fails to notify Seller of its election to
terminate before the expiration of the Due Diligence Period, then Buyer shall be
deemed to have waived such Title and Survey Objections and the same, if any,
shall be deemed acceptable to Buyer hereunder, except as otherwise set forth in
this Agreement.”

4. Schedule 4.1.10(a). The parties hereby agree that Schedule 4.1.10(a) attached
to this Second Amendment shall be added to the Original Purchase Agreement as
Schedule 4.1.10(a) for all purposes thereof.

5. Reinstatement and Ratification. The parties hereby agree that the Purchase
Agreement is hereby reinstated and except as specifically herein amended, all
terms, provisions, conditions and exhibits contained in the Purchase Agreement
are hereby confirmed, ratified and restated and shall remain unmodified and in
full force and effect. In the event that any provision of this Second Amendment
shall conflict with the terms, provisions, conditions, and exhibits of the
Purchase Agreement, the terms of this Second Amendment shall govern and control.

6. Counterparts; Signatures. This Second Amendment may be executed in any number
of counterparts and by each of the undersigned on separate counterparts, and
each such counterpart shall be deemed to be an original, but all such
counterparts put together shall constitute but one and the same Second
Amendment. Signatures to this Second Amendment transmitted by .pdf, electronic
mail or other electronic means shall be treated as originals in all respects for
purposes of this Second Amendment.

7. Successors and Assigns. This Second Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.

[Remainder of Page Intentionally Left Blank; Signatures Follow on Next Page]

1

IN WITNESS WHEREOF, the parties have executed this Second Amendment as of the
date indicated in the preamble above.

BUYER:

G&E HC REIT II BRYANT MOB, LLC,
a Delaware limited liability company

By: /s/ Danny Prosky
Name: Danny Prosky
Its: Authorized Signatory

SELLER:

 
BRYANT MOB MEDICAL COMPLEX, LLC,
a Delaware limited liability company
By its Manager:
Landmark Healthcare Properties Fund, LLC, a Delaware series limited liability
company, on behalf of its Bryant MOB Series
By its sole Member:
Landmark Healthcare Companies LLC, a Delaware limited liability company
By: /s/ Nicholas F. Checota
Nicholas F. Checota
President

[Signature page to Second Amendment to Purchase and Sale Agreement and Escrow
Instructions]

2